Citation Nr: 0212789	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-04 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for a lumbar strain.  

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for a cervical strain.  

3.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for a mild compression deformity of the 
posterior aspect of the L5 vertebral body, from October 1, 
1997 to March 8, 2000, and to the assignment of a compensable 
rating thereafter.  

(The issue of entitlement to the assignment of a rating in 
excess of 10 percent for myositis ossificans of the right 
femur will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in September 1997 with 
more than twenty one years service.  He served on active duty 
for the period from February 1976 to September 1997.  

This appeal arises from May 1998 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In May 1998 the RO issued a rating decision addressing 
service connection for ten disabilities.  The veteran 
submitted his notice of disagreement (NOD) in November 1998.  
He specifically indicated disagreement with the ratings for 
the cervical and lumbar spines.  He also disagreed with 
denial of service connection for residuals of a penile 
disorder, sinusitis, and a cyst on the right femur.  

The RO issued a second rating decision in January 2000.  The 
RO increased the initial assigned rating for the veteran's 
service-connected lumbar strain and cervical strain from zero 
percent to 10 percent.  The RO also granted service 
connection for myositis ossificans and a penile disorder 
(Peyronie's disease), and denied service connection for 
allergic rhinitis.  

The RO issued a statement of the case (SOC) in January 2000 
which included the issues of entitlement to the assignment of 
ratings in excess of 10 percent for lumbar and cervical 
strains and service connection for allergic rhinitis.  The 
veteran submitted his substantive appeal in March 2000; in 
addition to his cervical and lumbar strains, he listed the 
disabilities on appeal as sinusitis, bilateral shoulder pain, 
a penile disorder, exfoliation of the feet, and a cyst of the 
right femur.  

In May 2000 the RO wrote the veteran a letter regarding the 
issues of shoulder pain, Peyronie's disease, cyst of the 
right femur and exfoliation of the feet.  The letter 
explained the reasons why those claims were not presently in 
appellate status.  

The veteran responded in July 2000.  He indicated that he 
disagreed with the ratings assigned for cervical and lumbar 
strain and for myositis ossificans of the right femur.  He 
withdrew his appeal as to the issue of service connection for 
allergic rhinitis.  The veteran properly withdrew his appeal 
of the issue of service connection for allergic rhinitis.  
38 C.F.R. § 20.204 (2001).  

The Board remanded the veteran's claims to the RO in May 
2001.  In the remand the Board noted the veteran's July 2000 
statement disagreeing with the rating for myositis ossificans 
was a NOD with the January 2000 rating decision of the RO 
which assigned a 10 percent rating for that disability.  The 
Board agreed with the RO that the issue was not currently in 
appellate status.  In the remand the Board ordered the RO to 
issue an SOC on the issue of the rating for myositis 
ossificans.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

In the remand the Board noted that while the veteran withdrew 
his claim for service connection for allergic rhinitis as 
noted above, it was unclear that he had withdrawn his claim 
for service connection for sinusitis.  In September 2001 the 
RO sent the veteran a letter asking him clarify whether he 
had withdrawn the issue of service connection for sinusitis.  
The veteran did not respond.  In that event the RO was 
ordered to issue an SOC, as the veteran had already submitted 
a timely NOD.  Manlincon, supra.  The RO did not issue an SOC 
to the veteran addressing the claim of service connection for 
sinusitis.  This matter will be addressed in the Board 
decision adjudicates the appeal for the assignment of a 
rating in excess of 10 percent for myositis ossificans of the 
right femur, after the development pertaining to that issue 
is completed.

In December 2001 the RO issued a rating decision granting a 
20 percent rating for the cervical spine disorder to the 
effective date of service connection.  The RO also granted a 
20 percent rating for chronic lumbar strain with mild 
compression deformity of the posterior aspect of the L5 
vertebral body from October 1, 1997 to March 8, 2000 and a 10 
percent rating from March 9, 2000.  

Ratings for the veteran's service-connected chronic lumbar 
strain and mild compression deformity of the posterior aspect 
of the L5 vertebral body based on two distinct separate 
Diagnostic Codes, 38 C.F.R. § 4.71a, Diagnostic Code 5295 and 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  For that reason 
they are listed as separate issues on the title page of this 
decision.  

An inferred claim for service connection for carpal tunnel 
syndrome and ulnar neuropathy is raised by the record.  The 
veteran first complained of numbness in the left arm in 
service and subsequent to service carpal tunnel syndrome was 
diagnosed.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  
The veteran also indicated in  February 2002 correspondence 
that treatment for his service-connected cervical spine 
disability (cervical traction) caused an intracranial 
hemorrhage, which raises a claim for secondary service 
connection under the provisions of 38 C.F.R. § 3.310(a) 
(2001).  These issues have not been developed or certified 
for appellate review and are referred to the RO for 
appropriate action.  

The Board is undertaking additional development on the issue 
of an original rating for myositis ossificans of the right 
femur pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain is 
manifested by no more than slight limitation of motion of the 
lumbar spine with characteristic pain; it is not productive 
of muscle spasm on extreme forward bending or loss of 
unilateral lateral spine motion in a standing position. 

2.  A VA X-ray examination of the veteran's lumbar spine in 
April 1998 revealed a deformity of the posterior aspect of a 
vertebral body, L5; however, VA X-ray examinations of the 
lumbar spine on March 9, 2000 and in October 2001 revealed no 
such deformity.

3.  The veteran's strain and arthritis of the cervical spine 
is manifested by muscle spasms and no more than moderate 
limitation of motion of the cervical spine, and  his disc 
disease of the cervical spine is not productive of more than 
mild intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5295, 5292 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for a mild compression deformity of the posterior 
aspect of the L5 vertebral body, from October 1, 1997 to 
March 8, 2000, and to the asignment of a compensable rating 
thereafter, have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).  
   
3.  The criteria for an initial evaluation in excess of 20 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This l legislation is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by VCAA, supra.

Regarding the duty to notify, communications from the VA to 
the veteran, including the May 1998 RO decision, the 
statement of the case issued in January 2000, the May 2001 
Board remand, the VCAA letter mailed to the veteran in 
September 2001, and the December 2001 supplemental statement 
of the case, which also included notice of the VCAA, have 
kept him apprised of what he must show to prevail in his 
claim.  The veteran has been generally informed as to what 
information he must submit, and what evidence VA must secure.  
The evidence appears to be complete.  Consequently, there is 
no further duty to notify the veteran what evidence he may 
submit.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Factual Background.  The veteran filed an appeal of the May 
1998 rating decision which granted service connection for 
strains of the lumbar and cervical spines.  He disagreed with 
the non-compensable ratings assigned.  He also disagreed with 
the  denial of service connection for sinusitis.  Those 
evaluations were based on the service medical records and the 
April 1998 VA examination reports.  
The April 1998 VA examination report reveals the veteran 
complained of the abrupt onset of localized lumbar pain in 
1979.  He injured his back when a fellow player threw him 
into the back board.  He complained of persistent low back 
soreness.  It was intermittent and typically mild in 
intensity without radiation.  He also complained of neck 
pain.  He had localized mild soreness.  There was no history 
of radicular pain.  He could not recall pain in either 
shoulder.  He thought perhaps his right trapezius muscle was 
painful when his neck was painful.  He pointed to the 
location of the trapezius muscle.  

Nasal examination revealed a 50 percent obstruction of the 
right nasal passageway and 60 percent obstruction of the left 
nasal passageway associated with slightly boggy turbinates 
with scant mucoid discharge.  The sinuses were nontender with 
no erythema in frontal or maxillary region.  The neck was 
supple with full painless range of motion.  There was no 
palpable trapezius spasm.  On examination straight leg 
raising was negative to 70 degrees, bilaterally.  He had full 
painless range of motion of the back.  There was no palpable 
paravertebral spasm.  The shoulders were intact bilaterally.  
He had full, painless range of motion and no impingement of 
effusion.  X-rays of the cervical spine revealed an 
essentially normal cervical spine with limited visualization 
of the C7-T1 disc space.  X-rays of the lumbar spine revealed 
a mild compression deformity of the posterior aspect of the 
L5 vertebral body of uncertain etiology.  The bone itself 
appeared normal.  The lumbar spine was otherwise 
unremarkable.  X-rays of the frontal, ethmoid, maxillary and 
sphenoid sinuses revealed no radiographic evidence of 
sinusitis.  

September 1998 records from Chiropractic Clinic of David 
Grant Medical Center, Travis Air Force Base include a review 
of the veteran's lumbar X-rays.  The veteran had asked for an 
opinion as to the causes of his lumbar pain.  The examiner 
noted the veteran had very tight psoas muscle.  He noted the 
veteran currently did not experience any true 
radiculopathies.  

The diagnoses included: Status post lumbar strain with no 
evidence of significant back pathology; status post cervical 
strain without evidence of significant cervical spine 
pathology; and allergic rhinitis without sinusitis.  

In a January 2000 rating decision the RO granted a 10 percent 
rating for lumbar strain and a 10 percent rating for cervical 
strain, effective October 1, 1997.  The RO granted service 
connection for myositis ossificans of the right femur and 
assigned a 10 percent rating.  The RO continued the denial of 
service connection for allergic rhinitis claimed as 
sinusitis.  The RO issued a statement of the case as to the 
issues of the evaluation of lumbar strain, cervical strain 
and service connection for allergic rhinitis in January 2000.  

The veteran submitted his substantive appeal in March 2000.  
He asserted that the VA examination was flawed because the VA 
examiner had attributed statements to him which were false.  

The veteran appeared and gave testimony before the 
undersigned Member of the Board in September 2000.  At the 
hearing the veteran withdrew the issue of service connection 
for allergic rhinitis claimed as sinusitis.  (T-2).  The 
veteran's representative requested his records from the David 
Grant Medical Center be obtained.  He asked that a more 
complete VA examination be conducted which included 
consideration of the factors outlined in DeLuca.  The veteran 
stated he had pain in his neck everyday.  It went down his 
arms.  He had limitation of motion of the neck.  He testified 
he had back pain which went down into his right leg and right 
hip.  He had constant back pain and muscle spasms.  The 
veteran had also been treated at the Martinez clinic.  He 
took extra strength Tylenol to relieve the pain.  He worked 
in a restaurant which required he be on his feet all day.  

In May 2001 the Board remanded the issues of initial ratings 
for the lumbar and cervical spine.  The RO was ordered to 
obtain the veteran's records of treatment from Travis Air 
Force Base and the VA Medical Center in Martinez.  The 
veteran was to be afforded an orthopedic examination to 
determine the current severity of his lumbar and cervical 
disorders.  The RO was also ordered to issue a statement of 
the case to the veteran as to the issue of the evaluation of 
myositis ossificans of the right femur.  

The RO issued a statement of the case to the veteran in 
August 2001 as to the issue of the evaluation of myositis 
ossificans.  In September 2001 the RO requested the veteran's 
records from the VA Medical Center in Martinez.  A letter was 
sent to the veteran in September 2001 which explained the 
provisions of the VCAA.  It explained what evidence was 
necessary to support the veteran's claims.  A second letter 
requested that the veteran indicate whether or not he wished 
to withdraw his claim for service connection for sinusitis.  

The RO received the veteran's outpatient treatment records 
from the VA Martinez for the period from July 1998.  In 
January 2000 a screening electromyography (EMG) examination 
was normal.  It was a normal screening of the right median 
nerve motor-sensory nerve conduction study.  It was a normal 
EMG of the right upper extremity and cervical paraspinal 
muscles C5-T1 levels.  On a scale of zero to ten the veteran 
rated his lower back pain as seven when sitting.  He rated 
his neck pain as between five and six.  He had low back pain 
into his buttocks that did not radiate into his legs.  He had 
neck pain with tingling down both arms into his hands and 
fingers.  Objective examination revealed his neck was supple.  
He had full range of motion of the neck.  

A VA neurology consult in November 2000 reveled motor 
strength was normal in all muscle groups.  Muscle tone was 
normal.  Sensory examination revealed he was intact to touch 
and pinprick in all areas.  

A VA nursing note from January 2001 revealed the veteran was 
complaining of numbness from the cervical area to the right 
shoulder.  It radiated down the right arm and into the third, 
fourth and fifth fingers.  An MRI revealed a disc herniation 
at C5-6.  

A January 2001 electromyography revealed findings consistent 
with mild bilateral carpal tunnel syndrome, mild ulnar 
sensory neuropathy and no evidence of radiculopathy or 
polyneuropathy.  

February 2001 VA records from his primary physician show that 
the veteran complained of right arm paresthesias and 
discomfort.  He had limited range of motion and neck pain, 
along with paresthesias in both hands.  A November 2001 
Neurology consult report shows that motor strength in all 
groups was normal.  Muscle tone was also normal and sensory 
examination revealed he was intact to touch and pinprick in 
all areas.  It was also noted that the veteran's reflexes 
were symmetrical.  

A May 2001 VA physical therapy noted included a provisional 
diagnosis of cervical radiculopathy.  A VA neurosurgery note 
in May 2001 revealed the veteran was being evaluated for 
problems related to an intracerebral hemorrhage and cervical 
spondylosis.  A cervical Magnetic Resonance Imaging (MRI) 
showed minimal spondylitic changes at the C5-6 to C6-7 
levels.  An EMG revealed no evidence of cervical 
radiculopathy or polyneuropathy.  

A VA examination of the joints was conducted in October 2001.  
The veteran reported he injured his neck in 1981.  He had had 
persistent pain in his low back ever since.  He had 
continuous, slowly worsening pain in both the low back and 
neck.  He could lift 25-50 pounds without pain at his current 
job.  However, if he lifted 50 pounds or more it was a 
problem.  He could walk for a few minutes without pain, but 
long walks caused him to hurt.  At work he worked through the 
pain.  Jumping fences, crawling and doing heavy work with a 
backpack aggravated his pain.  He was working as a cook.  

Examination of the neck revealed mild paravertebral muscle 
spasm, that was greater on the right than the left.  When the 
veteran stood upright his right shoulder was approximately an 
inch lower than the left.  There was a mild S-shaped 
curvature of the thoracolumbar spine.  Range of motion was 
forward flexion to 40 degrees, extension backward to 30 
degrees, right lateral flexion to 25 degrees and left lateral 
rotation to 55 degrees.  Spurling sign was negative.  He had 
normal reflexes, strength and sensation in the upper 
extremities.  

Examination of the lumbar spine revealed mild tenderness in 
the paravertebral musculature in the L3-S1 region, 
bilaterally.  There was mild tenderness in the sacroiliac 
region, bilaterally.  Range of motion was forward flexion to 
90 degrees, extension backward to 25 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 30 degrees, 
right lateral rotation to 25 degrees and left lateral 
rotation to 25 degrees.  Straight leg raising was negative.  
He had normal reflexes, sensation and strength in the lower 
extremities.  X-rays of the lumbar spine revealed no 
significant abnormalities.  There were incidental lower 
lumbar Schmorl's nodes.  

The VA physician noted that the veteran had pathology of the 
lumbar and cervical spine and that the veteran's medical 
history should be an appropriate guide concerning his 
functional limitations.  He was limited in performing 
activities such as walking for prolonged periods of time, 
lifting heavier weights and repetitively twisting the right 
side of his neck by a factor of fifteen percent in the neck 
and the lumbar spine during periods of exacerbation.  The 
veteran's pain was supported by adequate pathology and 
evidenced by visible behavior.  Functional loss was present, 
the degrees of range of motion, or ankylosis of the affected 
joints were as reported.  

The RO in a December 2001 rating decision granted a 20 
percent rating for cervical spine strain from October 1, 
1997; a 20 percent rating for lumbar strain with deformity of 
a vertebral body from October 1997 to March 9, 2000, and to a 
10 percent rating for the latter disability from March 9, 
2000.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The veteran's appeal of the 
ratings assigned for his low back and neck disabilities, 
however, arises from the decision originally granting service 
connection.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the relevant period of time is from the 
effective date for the grant of service connection for both 
disabilities, October 1, 1997.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  
Lumbosacral strain with characteristic pain on motion is 
rated 10 percent disabling.  38 C.F.R. Part 4, Diagnostic 
Code 5295 (2001).  

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. 4.71a, Diagnostic Code 5292 (2001).  

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
syndrome demonstrated by recurring attacks with intermittent 
relief is evaluated as 40 percent disabling.  Moderate 
intervertebral syndrome with recurring attacks is evaluated 
as 20 percent disabling.  Mild intervertebral syndrome is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

Severe limitation of motion of the cervical spine is rated as 
30 percent disabling.  Moderate limitation of motion of the 
cervical spine is rated as 20 percent disabling.  Slight 
limitation of motion of the cervical spine is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  

Analysis.  As noted above, the appeal of the issue of the 
ratings for the veteran's cervical and lumbar spine disorders 
arises from the decision originally granting service 
connection.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson, supra.  In such cases, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. 

The veteran's chronic lumbar strain is currently rated as 10 
percent disabling from October 1, 1997 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

In April 1998 a VA examination revealed full range of motion 
of the back with no evidence of muscle spasm.  An October 
2001 VA examination revealed mild tenderness in the 
paravertebral musculature in the L3-S1 and sacroiliac 
regions, bilaterally.  There was minimal loss of motion of 
the lumbar spine and the examiner specifically stated there 
was no muscle spasm.  The Board finds that, during the entire 
period of time in question, the relevant medical evidence 
shows that the veteran's chronic lumbar strain has been 
manifested by no more than slight limitation of motion of the 
lumbar spine with characteristic pain on motion; it has not 
been productive of muscle spasm on extreme forward bending or 
loss of lateral spine motion in a standing position.  
Accordingly, the assignment of a rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 or 5295. 
In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1997).

The 10 percent rating assigned under the Diagnostic Code for 
rating lumbosacral strain includes consideration of 
characteristic pain on motion.  The VA examiner in October 
2001 specifically stated the degrees of range of motion 
demonstrated on examination represented the functional loss.  
The veteran stated he was able to lift 25 to 30 pounds 
without pain.  He also indicated that he walked for a few 
minutes without pain, although long walks caused discomfort.  
The Board finds no objective evidence to show that pain, 
flare-ups of pain, weakness, fatigue, or incoordination 
results in additional function limitation to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria.  Id.

Service connection is not in effect for degenerative disc 
disease of the lumbar spine.    Accordingly, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 is not for application.  

The Board considered whether a staged rating was appropriate 
in this case.  As the medical evidence does not show that the 
veteran's low back disability met the criteria for a rating 
in excess of 10 percent under the applicable rating criteria 
at any time during the period of time in question, the Board 
finds that the assignment of a staged rating for chronic 
lumbar strain is not warranted.  

An initial rating in excess of 10 percent for chronic lumbar 
strain is not warranted. As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Turning to the issue of an initial rating in excess of 10 
percent for a mild compression deformity of the posterior 
aspect of the L5 vertebral body, from October 10, 1997 to 
March 8, 2000, and to the assignment of a compensable rating 
thereafter, the Board finds that the preponderance of the 
evidence is against both parts of this claim.  Residuals of a 
fracture of a vertebra are to be rated 60 percent when there 
is no cord involvement, but there is abnormal mobility 
requiring a neck brace (jury mast); in other cases the 
condition is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Code 5285.  
In this case, there is no medical evidence of cord 
involvement or abnormal mobility requiring a brace (jury 
mast) secondary to a vertebral fracture.  A VA X-ray 
examination of the veteran's lumbar spine in April 1998 
revealed a deformity of the posterior aspect of L5, and the 
10 percent rating for the vertebral deformity from October 
10, 1997 to March 8, 2000 (Fenderson, supra) represented the 
maximum rating allowed for such a deformity under Code 5285.  
Thus, the remaining question is whether a 10 percent rating 
is warranted from March 9, 2000. 

A VA X-ray examination of the veteran's lumbar spine on March 
9, 2000 was reported as negative, and another VA X-ray 
examination in October 2001 revealed no significant 
abnormality.  In the absence of X-ray evidence of a 
demonstrable deformity of L5 from March 9, 2000, a 
compensable evaluation from that date is not warranted.  38 
C.F.R. § 4.71a, Code 5285.   

The veteran's chronic cervical strain is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5292, which pertains to arthritis with limitation of 
motion of the cervical spine. 

The April 1998 VA examination showed that the veteran's neck 
was supple with full painless range of motion.  There was no 
palpable trapezius muscle spasm at that time.  The limitation 
of motion of the cervical spine demonstrated upon a VA 
examination in October 2001 was no more than mild to moderate 
in degree.  The veteran was able to flex the neck to 40 
degrees, extend backward to 30 degrees, lateral flex on the 
right to 25 degrees and rotate on the left to 55 degrees.  
While there was mild paravertebral muscle spasm, that was 
greater on the right than the left, reflexes, strength and 
sensation in the upper extremities were normal. 

The Board finds that the above medical evidence and the 
remaining relevant clinical records in the claims file show 
that the veteran's cervical strain is manifested by 
intermittent muscle spasms and mild to moderate limitation of 
motion of the cervical spine.  Accordingly, a rating in 
excess of 20 percent is not warranted under Code 5292.  

While the 1998 examination showed full, painless range of 
motion of the cervical spine, the October 2001 examiner 
reported findings consistent with mild to moderate limitation 
of motion, and it was noted at that time that the veteran's 
complaints of pain were supported by adequate pathology and 
visible behavior.  However, the current 20 percent rating 
takes into account such findings.  The Board finds no 
objective evidence to show that pain, flare-ups of pain, 
weakness, fatigue, or incoordination results in additional 
function limitation to a degree that would support a rating 
in excess of 20 percent under the applicable rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

As there is also evidence of disc disease, which is part of 
veteran's service-connected condition (unlike his low back 
disability), 38 C.F.R. § 4.71a, Code 5293 is for application.  
However, the RO concluded and the Board concurs that the 
competent indicates that the veteran does not have cervical 
radiculopathy.  On two separate occasions EMG studies found 
no evidence of radiculopathy.  There is no medical evidence 
of recurrent episodes of neurological symptoms productive of 
any appreciable functional impairment that have been 
attributed to the veteran's service-connected condition.  
Further, the veteran has carpal tunnel syndrome and some of 
his neurological symptoms have been attributed to this 
nonservice-connected disorder.  In any event, his disc 
disease is not productive of more than mild intervertebral 
disc syndrome.  Accordingly, a rating in excess of 20 percent 
is not warranted under Code 5293.

As the evidence does not indicate the veteran has ankylosis 
of the cervical spine, 38 C.F.R. § 4.71a, Diagnostic Code 
5287 is not applicable.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
veteran told the VA examiner in October 2001 that he was 
working through the pain and doing usual, customary job.  In 
this regard, the Board notes there is no evidence of record 
that the veteran's cervical strain or chronic lumbar strain 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.


ORDER

An initial rating in excess of 10 percent for lumbar strain 
is denied. 

An initial rating in excess of 10 percent for a mild 
compression deformity of the posterior aspect of the L5 
vertebral body, from October 1, 1997 to March 8, 2000, and to 
the assignment of a compensable rating thereafter is denied.   

An initial rating in excess of 20 percent for cervical strain 
is denied.  


		
	R. F. Williams
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

